71267: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16774: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71267


Short Caption:COTTER, JR. VS. DIST. CT. (COTTER)Court:Supreme Court


Related Case(s):72356


Lower Court Case(s):Clark Co. - Eighth Judicial District - A735305Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:PickeringCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:None for Justice PickeringPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/03/2018 at 1:30 PMOral Argument Location:Carson City


Submission Date:01/03/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJames J. Cotter, Jr.Mark G. Krum
							(Yurko, Salvesen & Remz, P.C.)
						Akke Levin
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


PetitionerReading International, Inc.


Real Party in InterestDouglas McEachernMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestEdward KaneMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestEllen CotterMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestGuy AdamsMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestJudy CoddingMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestMargaret CotterMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestMichael WrotniakMichael V. Hughes
							(Cohen Johnson, LLC)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


Real Party in InterestReading International, Inc.Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestWilliam GouldDonald A. Lattin
							(Maupin, Cox & LeGoy)
						Carolyn K. Renner
							(Maupin, Cox & LeGoy)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/15/2016Filing FeeFiling fee paid. E-Payment $250.00 from Mark G. Krum.


09/15/2016Petition/WritFiled Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-28709




09/15/2016MotionFiled Rule 27(e) Emergency Motion for Stay Pending Resolution of Writ Petition.16-28710




09/15/2016AppendixFiled Appendix to Petition for Writ - Volume 1.16-28711




09/15/2016AppendixFiled Appendix to Petition for Writ - Volume 2.16-28712




09/15/2016AppendixFiled Appendix to Petition for Writ - Volume 3.16-28713




09/15/2016Order/ProceduralFiled Order Directing Answer and Granting Motion for Stay. The district court's oral order granting motion to compel shall be stayed until further order from this court.  Real parties in interest: Answer due 30 days.  Petitioner shall have 15 days from service of the answer to file and serve any reply.16-28722




10/14/2016Petition/WritFiled Real Parties' Margaret Cotter, Ellen Cotter, Douglas McEachern, Guy Adams, Edward Kane, Judy Codding, and Michael Wrotniak Answer to Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-32131




10/14/2016AppendixFiled  Appendix Volume 1 to Real Parties' Answer to Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-32132




10/14/2016AppendixFiled Appendix Volume 2 to Real Parties' Answer to Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-32133




10/14/2016AppendixFiled Appendix Volume 3 to Real Parties' Answer to Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-32134




10/17/2016Notice/IncomingFiled Real Parties' Reading International, Inc. Joinder to Answer to Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-32246




11/01/2016MotionFiled Motion for Extension to File Reply Brief (Reply to Answer to Petition for Writ).16-33943




11/01/2016Order/ProceduralFiled Order.  Real Party in Interest William Gould's Answer to Writ Petition due:  7 days.  Petitioner shall have until December 1, 2016, to file and serve any reply.16-34075




11/08/2016Notice/IncomingFiled Real Party in Interest William Gould's Joinder to Real Parties' Answer to Petition for Writ of Prohibition or, in the Alternative, Mandamus.16-34923




12/02/2016Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Prohibition.16-37333




12/02/2016AppendixFiled Appendix Volume 4.16-37335




03/09/2017Notice/IncomingFiled Notice of Change of Law Firm Only. Petitioner counsel, Mark Krum is now with Yurko, Salvesen & Remz, P.C./Washington, D.C.17-08042




03/23/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.17-09630




11/17/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on January 3, 2018, at 2:30 p.m. in Carson City.17-39791




11/22/2017Notice/IncomingFiled Notice of Appearance (Steve Morris and Akke Levine as counsel for the Petitioner).17-40366




11/22/2017OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms.


12/08/2017Order/Clerk'sFiled Order Regarding Oral Argument. This appeal is currently scheduled for oral argument on January 3, 2018, at 2:30 p.m. To accommodate this court's calendar, oral argument in this appeal will begin at 1:30 p.m. on January 3, 2018, in Carson City. Argument will be limited to 30 minutes.17-42367




12/19/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-43835




12/27/2017Notice/IncomingFiled Notice of Appearance.  Attorney Marshall M. Searcy of the law firm Quinn Emanuel Urquart & Sullivan, LLP appearing as counsel for real parties in interest Margaret Cotter, Ellen Cotter, Douglas McEachern, Guy Adams, Edward Kane, Judy Codding, and Michael Wrotniak.17-44629




01/03/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc court.


01/04/2018Notice/IncomingFiled Notice of Supplement to Petitioner's Appendix.18-00550




01/08/2018AppendixFiled Petitioner's Second Supplement to Petitioner's Appendix.18-00823




05/03/2018Opinion/DispositionalFiled Authored Opinion. "Petition granted." Direct the clerk of this court to issue a writ instructing the district court to refrain from compelling disclosure of the emails until it reviews the emails in camera to evaluate whether they contain impressions, conclusions, opinions, and legal theories of counsel, as required pursuant to the work-product privilege. Fn1[ The Honorable Kristina Pickering, Justice, voluntarily recused herself from participation in the decision of this matter.] Before the Court En Banc. Author: Douglas, C. J. Majority: Douglas/Cherry/Gibbons/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 32. EN BANC18-16774




05/03/2018WritIssued Writ with letter. Original and two copies of writ and two copies of the opinion mailed to Attorney Mark G. Krum for service upon Judge Elizabeth Goff Gonzalez.18-16876




05/25/2018WritFiled Returned Writ. Original Writ returned. Served on Judge Elizabeth Goff Gonzalez on May 22, 2018.18-20230




05/30/2018RemittiturIssued Notice in Lieu of Remittitur.18-20419




05/30/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.



Combined Case View